                            IN THE LINITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION


GREGORY ROBINSON,                                        )
                                                         )
                          Plaintifl                      )
                                                         )
                                                         )
                                                         )
DALLAS COLTNTY JAIL                                      )
FACILITY, et al,                                         )
                                                         )
                          Defendants.                    )    Civil Action No.   3:   l9-CV-1507-C-BT


                                                    ORDER

       Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge therein recommending that the Court issue process as to              Plaintiffs    equal

protection claim against Dallas County Sheriff Marian Brown and that Plaintiff              s   remaining

claims be dismissed. Plaintiffhas failed to file any objections and the time to do so has now

expired.

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby   ADOPTED        as the   findings and conclusions of the Court. For the reasons stated

therein, Plaintiff s equal protection claim against Dallas County Sheriff Marian Brown shall

proceed forward.r Ptaintifls remaining claims are hereby DISMISSED with prejudice pursuant




       '   Process shall issue as to   Plaintitf s equal protection claim asserted against Sheriff Brown
to28 U.S.C. $$ l9l54
                         ^"Ornr.:_r;/'
       SO ORDERED        this   /6   day ofJanuary.2020.




                                                /                     ,/.
                                                                     GS
                                                                     STATES                  JUDGE




        2
         Specifically, the Court OR-DERS that Plaintiff s claims against the Dallas County Jail Facility
and the Lew Sterrett Justice Center, Plaintifls slip and fall claim, and Plaintiff's release from
confinement claim be DISMISSED,
